Citation Nr: 0520410	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and V.A.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran served on active duty from April 1979 to November 
1980.

The veteran filed an initial claim of entitlement to service-
connection for PTSD based on alleged in-service sexual 
assaults in September 1998.  A June 2000 rating decision 
denied the claim on the basis that the evidence of record did 
not corroborate her alleged in-service stressors.  She did 
not appeal.

In July 2001, the veteran requested that her claim be 
reopened.  The April 2002 rating decision declined to reopen 
the claim on the ground that new and material evidence had 
not been submitted.  The veteran disagreed with the April 
2002 rating decision and initiated this appeal.  The appeal 
was perfected by the veteran's timely filing of her 
substantive appeal (VA Form 9) in May 2004.

The veteran and V.A. presented testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO in February 
2005.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  


FINDINGS OF FACT

1.  An unappealed rating decision in June 2000 denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

2.  The evidence associated with the claims file subsequent 
to the RO's June 2000 decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  During her service, the veteran did not engage in combat 
with the enemy.

4.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  The RO's June 2000 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the June 2000 decision, new and material evidence 
has been received and the claim of entitlement to service 
connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD.  She 
essentially contends that multiple sexual assaults in service 
led to this condition.

As noted in the Introduction, the RO most recently declined 
to reopen the veteran's claim.  The Board's initial inquiry 
will, therefore, be directed to the matter of whether new and 
material evidence has been received which is sufficient to 
reopen the previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) held in Quartuccio that the 
notice provisions of the VCAA apply to cases, such as this, 
in which a claimant seeks to reopen a previously denied 
claim.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2004 statement of the case (SOC) and 
the May 2004 supplemental statement of the case (SSOC) of the 
pertinent law and regulations (including those pertaining to 
claims to reopen based on the submission of new and material 
evidence), of the need to submit additional evidence on her 
claim, and of the particular deficiencies in the evidence 
with respect to her claim.  

More significantly, letters were sent to the veteran in 
October 2001, April 2002, and July 2003, which were 
specifically intended to address the requirements of the 
VCAA.  The April 2002 letter from the RO informed the veteran 
that to reopen her claim, she needed to submit new and 
material evidence.  The letter explained that "[e]vidence, 
including written or oral statements, we have not considered 
before is new . . . [i]nformation that supports the same 
point as earlier evidence is not considered new.  Material 
means it applies to the specific issue you are claiming."  
The July 2003 letter further informed the veteran that to 
support a claim for service connection, the evidence must 
show that "[y]ou had an injury in military service or a 
disease that began in or was made worse by military service, 
or that there was an event in service which caused injury or 
disease;" "a current physical or mental disability;" and 
"a relationship between your current disability and an 
injury, disease or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the July 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "VA examination reports and VA 
treatment reports."  She was further advised that VA would 
make "reasonable efforts" to obtain "[a]ny evidence that 
you inform us of, provided you provide any necessary release 
for such information/records and a valid current address."  
The July 2003 letter also notified the veteran that VA was 
"requesting all records held by Federal agencies, to include 
your service medical records or other military records, and 
medical records at VA hospitals."  Moreover, the veteran was 
informed that VA would assist her "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2003 letter notified the veteran that she "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the veteran was instructed to "[g]ive us the 
name and location of any VA or military facility where you 
received medical care, and the approximate dates of care, on 
the enclosed VA Form 21-4138, Statement in Support of Claim . 
. . [u]se this form to also tell us about any other records 
that may exist to support your claim" (emphasis in 
original).  The October 2001 letter also instructed the 
veteran to complete and return an attached questionnaire 
regarding the details of her alleged in-service sexual 
trauma.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2003 letter instructed the veteran to "tell us 
about any records that may exist to support your claim."  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board additionally notes that even though the July 2003 
letter requested a response within 30 days, it also expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

The veteran's claim was readjudicated by the RO in the March 
and May 2004 SSOCs, which were issued prior to the expiration 
of the one-year period following the July 2003 notification 
of the veteran of the evidence necessary to substantiate her 
claim.  However, this does not render the RO's notice invalid 
or inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of her 
claim in April 2002.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that following VCAA 
notice compliance action, the claim was readjudicated in 
March and May 2004, after the veteran was provided the 
opportunity to present evidence and argument in support of 
her claim.  Thus, any VCAA notice deficiencies have been 
rectified, and there is no prejudice to the veteran in 
proceeding to adjudicate her claim.

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran herself has pointed to no prejudice resulting from 
the timing of the notice.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and presented testimony before the undersigned VLJ at 
a February 2005 hearing.  See 38 C.F.R. § 3.103 (2004).  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2004); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(AOJ) that are not appealed in the proscribed time period are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in July 2001, prior to the enactment of the revised 
regulation, this case will be adjudicated by applying the law 
previously in effect, 38 C.F.R. § 3.156(a) (2001), discussed 
in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
However, there must be new and material evidence as to each 
and every aspect of the claim which was lacking at the time 
of the last final denial in order to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).]

In Elkins, the Court held the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  If new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the June 2000 
decision which denied the veteran's claim due to the lack of 
corroborative evidence supporting her alleged in-service 
stressors.  The veteran did not appeal that decision.  



The "old" evidence

At the time of the June 2000 rating decision, the evidence of 
record included the veteran's own contentions to the effect 
that she had been raped on two occasions by "multiple 
personnel."  The veteran did not identify the assailants or 
provide an approximate date of either incident, although she 
did note that the second rape "was shortly before 
discharge."  The veteran also reported one attempted rape 
"maybe within six months of discharge."  Again, the 
assailant was not identified.  No details of any of these 
instances were provided, and the veteran did not return a 
sexual assault questionnaire sent to her by the RO in 
November 1998.  

Also of record at the time of the June 2000 rating decision 
were the veteran's service medical and personnel records, 
which were completely negative for complaint or treatment for 
sexual assault.  They did, however, reveal treatment for 
alcoholism and substance abuse (the veteran was separated 
from service in November 1980 due to her problems with 
alcohol).  VA treatment records dated August 1981 to November 
1981 and from November 1997 to July 1998 reflect additional 
post-service treatment for polysubstance abuse.  These 
records first mention PTSD and the alleged sexual assault in 
November 1997.  Social Security Administration records also 
indicate that the veteran was awarded disability benefits 
for, inter alia, PTSD "symptoms related to an extensive 
history of physical and sexual abuse."  

The June 2000 rating decision

In June 2000, the RO denied the veteran's claim of service 
connection for PTSD.  The basis for that decision was that 
the evidence of record did not corroborate her reports of in-
service sexual assault(s).  The veteran was notified of that 
decision by letter from the RO dated June 15, 2000.  She did 
not appeal.



The additionally submitted evidence

The evidence added to the record since the June 2000 rating 
decision consists of VA treatment records dated in November 
2000, a letter from M.H. (the veteran's mother), 
correspondence from the veteran regarding the details of her 
alleged sexual assaults, a letter from the United States Army 
Criminal Records Center (USACRC), and the February 2005 
hearing testimony of the veteran and V.A.  This evidence will 
be analyzed below.

Analysis

The veteran seeks to reopen a previously-denied claim of 
entitlement to service connection for PTSD.

The unappealed June 2000 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As explained above, the 
veteran's claim for service connection for PTSD may only be 
reopened if she submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted evidence bears 
directly and substantially upon the specific matter under 
consideration, namely whether the additionally submitted 
evidence corroborates the veteran's account of in-service 
sexual assault(s).  

Added to the record since June 2000 are November 2000 
treatment records from the Tampa, Florida VA Medical Center 
(VAMC), which reflect treatment for bipolar disorder, 
amphetamine abuse, alcoholism, and PTSD.  Although the 
veteran participated in a sexual assault treatment program, 
her treatment records contain no mention of the actual 
specifics of the alleged in-service assaults.  

The veteran submitted a December 2001 statement containing 
additional details concerning the alleged sexual assaults.  
She stated that in the summer of 1980, while stationed in 
Dallau, West Germany, she attended a party.  The next 
morning, she awoke with no recollection of what happened the 
prior evening.  Upon returning to her unit, the veteran 
reports that she heard rumors "that a number of individuals 
participated in sexually assaulting me during the party."  
She stated that "I must assume that some chemical was 
secretly inserted in a beverage I consumed that made me lose 
all memory of the entire evening."  The veteran stated that 
she reported this incident to her superiors, including a 
Chief Master Sergeant P., who "discouraged me to file an 
official charge since I could not identify any specific 
individual who assaulted me . . .[n]o further action was 
taken by my superiors over this event."

In the December 2001 statement, the veteran also reported a 
second sexual which took place in the late summer of 1980.  
The veteran reported that "[o]ne individual overpowered me 
while I was visiting a friend in the barracks . . . [t]he 
individuals [sic] escapes me but his Nickname [sic] was '[redacted] 
[redacted].'"  The veteran stated that she suffered "a head 
wound" during the attack which was treated at a German 
hospital.  She also reports that she became pregnant as a 
result of the attack, which resulted in an October 1980 
miscarriage.  Again, the veteran stated that she reported 
this incident to her superiors, but that they "eventually 
considered the assault as one persons [sic] word against 
anothers [sic] and finally closed their investigation due to 
insufficient evidence to press charges, or some similar 
explanation."

The veteran further described a third attack in November 
1980, in which "[f]our individuals assaulted me by breaking 
into my room and I did not know any of these individuals.  A 
member in Supply took control of me since I was terribly ill 
for several days after the assault."  Said individual was 
not identified by name. 

At the February 2005 hearing the veteran stated that she was 
drunk the night of the first rape and didn't remember what 
happened, but that "when I got back to the base it was all 
over the base that I'd pulled a train."  See Hrg. Tr. at 5.  
She further stated that she received a cut above her left eye 
during the second rape and also became pregnant as a result 
of the attack, but subsequently miscarried.  She did not 
mention the third incident at the hearing.  All other details 
of the attacks presented at the hearing were congruent with 
the veteran's December 2001 statement.  

The veteran did, however, report that she began drinking 
heavily after these incidents and that they precipitated her 
alcoholism and substance abuse.  [The veteran's service 
records indicate that she participated in an inpatient 
alcoholism treatment program from February to April, 1980.  
She was discharged from the program because she "showed no 
motivation to change self defeating behaviors."  She was 
subsequently discharged from the Army due to her failure at 
"repeated rehabilitative efforts."]

Also included in the newly submitted evidence was a January 
2002 statement from the veteran's mother, M.H., who stated 
that on a trip to Germany in October 1980 her daughter had a 
miscarriage, which pregnancy the veteran confided was the 
result of a rape.  M.H. stated that the veteran informed her 
at that time that this was not the first rape she had endured 
in service, and that these incidents had made her completely 
"unhappy and disallusioned [sic] with the army."  

As noted above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Thus, the Board must presume the 
credibility of M.H.'s statement for the purpose of 
determining whether to reopen the claim.  Accepting M.H.'s 
statement as true would provide corroborating evidence of an 
in-service sexual assault.  This evidence can therefore be 
considered "new" in that it was not previously considered 
by the RO and "material" because it relates to 
unestablished facts necessary to establish the claim, 
specifically corroboration of the purported in-service sexual 
assault(s).  See 38 C.F.R. § 3.156 (2001).  Accordingly, new 
and material evidence has been submitted, and the veteran's 
claim to reopen her service connection claim for PTSD 
succeeds on that basis.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to deciding it on the merits.  Before doing 
so, however, the Board must consider certain procedural 
matters.  First, the Board must consider the Court's holding 
in Bernard v. Brown, 4 Vet. App. 384 (1993).  Second, the 
Board must determine whether the statutory duty to assist, 
which comes into play at this juncture, has been satisfied.  
Third, the Board must also employ the proper standard of 
review.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given (1) adequate 
notice of the need to submit evidence or argument, (2) an 
opportunity to submit such evidence or argument, (3) an 
opportunity to address the issue at a hearing, and (4) 
whether the claimant has been prejudiced by any denials of 
these opportunities.

In the present case, the March 2004 SOC contained appropriate 
references to the statutes applicable to service connection 
claims in general and PTSD in particular.  The veteran has 
set forth her contentions as to why she believes that service 
connection should be granted for PTSD on numerous occasions.  
The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits. Return of this case to the RO for additional 
consideration is not required and would only serve to delay 
ultimate resolution of this matter.  

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of her claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO obtained service medical and personnel 
records, records from the Social Security Administration, and 
VA treatment records.  The RO also attempted to obtain 
documentation such as investigative reports and witness 
statements from USACRC regarding the veteran's allegations of 
multiple rapes in service.  However, in March 2002, USACRC 
indicated that they had no records regarding any alleged 
sexual assault of the veteran.  Neither the veteran nor her 
representative have identified any additional evidence that 
has not been obtained.  

The Board has considered the provisions of Patton v. West, 12 
Vet. App. 272 (1999) in determining whether additional 
evidentiary development is required.  In Patton, the Court 
held that special consideration must be given to claims for 
PTSD based on sexual assault.  In particular, the Court held 
that the provisions in M21-1, Part III, 5.14(c), which 
address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provisions of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In the instant case, the veteran contends that she reported 
each of her alleged sexual assaults to her superiors, 
including a "Chief Master Sergeant P."  She contends that 
said superiors "closed their investigation due to 
insufficient evidence to press charges."  Pursuant to 
Patton, the RO requested evidence such as investigative 
reports and witness statements from USACRC.  As noted above, 
however, USACRC indicated that no such records exist.  Cf. 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].  

The veteran admits that she did not report these incidents to 
civilian authorities or anyone outside the military with the 
exception of her mother.  She did not indicate that she saw a 
chaplain or counselor, nor did she indicate that she kept a 
diary or journal during the relevant time period.  She 
acknowledges that there are no formal records, such as police 
reports or court martial records, of the incident which could 
be obtained.  Nor has the veteran indicated the existence of 
any other corroborating evidence.  She has only provided 
vague information as to the actual assaults.  She did not 
provide the name of the individuals who allegedly assaulted 
her or any other identifying information, and indeed has 
acknowledged that she dos not remember their names or, in 
some cases, anything whatsoever about them.

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and she has failed 
to do so, additional development is not warranted.  In the 
absence of any specific information, it is clear that any 
attempt on the part of VA to verify the alleged personal 
assault in service would be an exercise in futility.  As 
noted above, the veteran's service personnel records have 
been obtained and do not provide a basis for further inquiry.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.)  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Bord also wishes to make it clear that, as noted above, 
although certain evidence may be sufficient to reopen the 
claim, it is not necessarily dispositive of the ultimate 
outcome of the case.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) [new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim].  All evidence must be 
carefully weighed in arriving at a decision on the merits.

Discussion of the merits of the claim

Most of the pertinent facts have been set forth above and 
will not be repeated.

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

There is of record a medical diagnosis of PTSD.  Therefore, 
element (1) of 38 C.F.R. § 3.304(f) has been satisfied.

VA treatment records also note that the PTSD diagnosis was 
based on the veteran's reported history of sexual assaults in 
service.  The Board will therefore give the veteran the 
benefit of the doubt and assume that the veteran's currently 
diagnosed PTSD has at least been partially ascribed by 
competent medical evidence to the alleged sexual assaults in 
service.  Accordingly, element (2) of 38 C.F.R. § 3.304(f) 
has also been satisfied.

With respect to crucial element (3), in-service stressors, 
there is no evidence to show combat participation by the 
veteran, and the veteran has not contended that she engaged 
in combat.  Therefore, the law requires that her claimed 
stressors be corroborated by evidence other than the 
veteran's lay testimony or the diagnosis of PTSD.

After having carefully reviewed the record, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor.  The veteran did not provide the 
dates of the alleged incidents (beyond season and year, i.e. 
the summer of 1980).  She also did not provide any other 
details, such as the names of her attackers or any of other 
individuals who may have been involved.  She provided only a 
nickname for one of the alleged perpetrators.  With such 
negligible detail, it is impossible for VA to verify the 
alleged stressor.  See the Board's Patton discussion, above.

The Board further observes that despite the veteran's 
statements to the contrary, there is no indication in the 
record that any of these assaults were reported to anyone in 
her chain of command.  Indeed, there is no report of a rape 
or sexual assault of any kind in the veteran's service 
records, and there is no indication that the alleged 
perpetrators of these assaults were court martialed or 
otherwise subject to military discipline or civilian justice.  
The veteran's service personnel records fail to mention any 
incidents relating to sexual assault and a search of USACRC 
was negative for any reports, investigations, or complaints 
of sexual assault relating to the veteran.  Although the 
veteran has contended that her superiors may have not made an 
official record of her complaints, the Board finds it highly 
unlikely that such allegedly horrific attacks would go 
uninvestigated or reported by her superiors, or that such 
complaints would not warrant a written record.  

The veteran further reported that the first alleged rape was 
witnessed by several other people and was widely known around 
the base, yet no report of the incident to the authorities is 
of record.  Moreover, given that the veteran was a military 
policewoman in service, the Board finds it unlikely such 
incidents would have gone uninvestigated or that she would 
have failed to follow military police procedures in pursuing 
charges. 

Review of the veteran's service medical records is also 
completely negative for any complaint or treatment of sexual 
trauma.  Although the veteran reported to Army medical 
personnel in October 1980 that she had suffered a 
miscarriage, she did not indicate at that time that the 
pregnancy was the result of a rape.  

Although there is no objective evidence in the file which is 
suggestive of an in-service sexual assault, there is 
significant evidence of record which is indicative of 
possible voluntary sexual activities.  In March 1980, the 
veteran received an Article 15 for "permitting a male 
service member to spend the night in . . . a room occupied by 
female personnel."  For this, she was reduced in grade to E-
1, fined $100, and orally reprimanded.  Although it is true 
that sexual activities were not specifically mentioned, such 
is strongly suggested by the circumstances.

Moreover, the veteran was discharged early from an in-patient 
hospitalization in the drug and alcohol rehabilitation 
program in June 1980 because, among other offenses, "She had 
male guests in her . . .  quarters despite warnings that she 
was in violation of ward rules."

The veteran has been service connected for a scar over her 
left eye, based on a notation in her October 1980 report of 
medical history which reads in its entirety as follows:  
"Laceration over left eye Nov. 1979, punched by man."  She 
did not indicate that the scar above her left eye was the 
product of sexual abuse.  There is no contemporaneous report 
of that incident.  

Although the Board has no reason to doubt to the veteran was 
punched in the face in November 1979, this incident does not 
appear to involve a sexual assault.  First, the timing of the 
punch (November 1979) does not match the veteran's reports 
concerning the alleged assaults (summer 1980).  Second, the 
veteran did not indicate that she sustained any facial 
injuries in any of the alleged assaults.  Finally, it strains 
credulity to the breaking point to accept that the veteran 
would merely report a punch when she was in fact sexually 
assaulted.   

The veteran also apparently sought no counseling after these 
alleged incidents.  As noted above, she miscarried in the 
early fall of 1980 but did not seek help at the time.  During 
her extensive substance abuse treatment, she failed to 
mention any of the alleged assaults.  Indeed, no mention of a 
sexual assault is found in the veteran's medical records for 
almost two decades following service, namely shortly before 
the filing of her claim for monetary benefits with VA.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim]; see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony].

Pursuant to Patton, the Board has also closely examined the 
record for a reduction in efficiency, problems with authority 
figures or anything out of the ordinary which would be 
suggestive that a traumatic event had in fact occurred.  
Aside from extensive treatment for substance abuse, the only 
incident of note was the March 1980 Article 15 discussed 
above, which clearly is suggestive of voluntary sex, with no 
hint of coercion.   

At the February 2005 hearing, the veteran suggested that her 
long history of alcoholism and substance abuse is a result of 
the stress incurred by the alleged sexual assaults.  Careful 
review of the record, however, reveals that the veteran's 
problems with alcohol, which eventually led to her discharge 
from service, began well before the first assault allegedly 
look place.  The veteran was referred by her superiors to an 
in-patient alcoholism treatment program as early as February 
1980, and she has alleged that the first assault did not take 
place until the summer of that year.  Indeed, at the February 
2005 hearing she reported that she did not remember the 
details of the first rape because she was drunk at the time.  
[She was hospitalized for drug and alcohol rehabilitation 
from May 9 to June 2, 1980 without success.]  The Board 
therefore finds that the veteran's alcoholism and resulting 
disciplinary problems predated any of the alleged sexual 
assaults and the existence of such does not serve to confirm 
that the alleged attacks actually occurred.

The Board has further considered the January 2002 statement 
submitted by M.H. concerning the veteran's report of the 
alleged assaults.  However, the Board finds that this 
statement carries little weight of probative value because of 
its recent vintage and because the statements in essence 
emanate from the veteran himself.  M.H. was not present when 
the incident allegedly occurred.  Instead, she wrote this 
statement many decades after the alleged assault and based it 
on the veteran's own statements.  Instead, the Board places 
far greater weight of probative value on the contemporaneous 
evidence, such as the veteran's service medical and personnel 
records and the lack of investigative reports from USACRC 
which show no evidence of alleged sexual assault that it does 
on recent statements from M.H. made decades after the alleged 
incidents.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

Boiled down to its essence, all of the evidence concerning 
the alleged in-service sexual assaults emanates from the 
veteran herself.  The veteran's recent claims are not 
supported by contemporaneous evidence.  The Board rejects the 
veteran's statements, and the statement of M.H., in light of 
the record as a whole.  See Madden, supra.  Element (3) of 38 
C.F.R. § 3.304(f) has therefore not been met and the 
veteran's claim fails on that basis.



Conclusion

In the absence of one of the required elements under 38 
C.F.R. § 3.304(f), credible supporting evidence that a 
claimed in-service stressor actually occurred, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


